Name: Commission Regulation (EC) NoÃ 580/2008 of 18Ã June 2008 amending for the 96th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  civil law;  international affairs
 Date Published: nan

 20.6.2008 EN Official Journal of the European Union L 161/25 COMMISSION REGULATION (EC) No 580/2008 of 18 June 2008 amending for the 96th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 June 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2008. For the Commission Eneko LANDÃ BURU Director General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 400/2008 (OJ L 118, 6.5.2008, p. 14). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Legal persons, groups and entities: Rajah Solaiman Movement (alias (a) Rajah Solaiman Islamic Movement, (b) Rajah Solaiman Revolutionary Movement). Address: (a) Barangay Mal-Ong, Anda, Pangasinan Province, Philippines; (b) Sitio Dueg, Barangay Maasin, San Clemente, Tarlac Province, Philippines; (c) Number 50, Purdue Street, Cubao, Quezon City, Philippines. Other information: (a) Had its office at the Fi-Sabilillah Daawa and Media Foundation Incorporated at number 50, Purdue Street, Cubao, Quezon City, which is also the residence of the entitys founder, Hilarion Del Rosario Santos III; (b) Associated with the Abu Sayyaf Group and Jemaah Islamiyah including explosives training and other support for terrorist attacks in the Philippines in 2004 and 2005; (c) Received funding from the International Islamic Relief Organisation, Philippines, branch offices through Khadafi Abubakar Janjalani. (2) The following entries shall be added under the heading Natural persons: (a) Ricardo Perez Ayeras (alias (a) Abdul Kareem Ayeras, (b) Abdul Karim Ayeras, (c) Ricky Ayeras, (d) Jimboy, (e) Isaac Jay Galang Perez, (f) Abdul Mujib). Address: (a) Barangay Mangayao, Tagkawayan, Quezon, Philippines; (b) Barangay Tigib, Ayungon, Negros Oriental, Philippines; (c) Bindoy, Negros Oriental, Philippines, (previous address); (d) 24 Paraiso Street, Barangay Poblacion, Mandaluyong City, Philippines, (previous address); (e) Msu Compound, Marawi City, Philippines, (previous address). Date of birth: 15.9.1973. Place of birth: 24 Paraiso Street, Barangay Poblacion, Mandaluyong City, Philippines. Nationality: Filipino. Other information: (a) Member of the Rajah Solaiman Movement; (b) Arrested by the Philippine authorities on 29.7.2007. Detained in the Philippines as of June 2008. (b) Pio Abogne De Vera (alias (a) Ismael De Vera, (b) Khalid, (c) Ismael, (d) Ismail, (e) Manex, (f) Tito Art, (g) Dave, (h) Leo). Address: Concepcion, Zaragosa, Nueva Ecija, Philippines. Date of birth: 19.12.1969. Place of birth: Bagac, Bagamanok, Catanduanes, Philippines. Nationality: Filipino. Other information: (a) Member of the Rajah Solaiman Movement; (b) Arrested by the Philippine authorities on 15.12.2005. Detained in the Philippines as of June 2008. (c) Redendo Cain Dellosa (alias (a) Abu Ilonggo, (b) Brandon Berusa, (c) Abu Muadz, (d) Arnulfo Alvarado, (e) Habil Ahmad Dellosa, (f) Uthman, (g) Dodong (h) Troy). Address: (a) 3111, Ma. Bautista, Punta, Santa Ana, Manila, Philippines; (b) Mataba, Aroroy Masbate, Philippines (previous address); (c) Anda, Pangasinan, Philippines (previous address); (d) Jolo, Sulu, Philippines, (previous address); (e) Pollok, Cotabato, Philippines, (previous address). Date of birth: 15.5.1972. Place of birth: Punta, Santa Ana, Manila, Philippines. Nationality: Filipino. Other information: (a) Current location (as of 10.12.2007): Manila, Philippines. Previous location: Masbate, Philippines; (b) Member of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group; (c) Arrested by the Philippine authorities on 30.3.2004. As of June 2008 under trial at the Philippines Regional Trial Court Branch 261, Pasig City. (d) Feliciano Semborio Delos Reyes jr (alias (a) Abubakar Abdillah, (b) Abdul Abdillah). Title: Ustadz. Address: (a) San Jose, Zamboanga City, Philippines (previous address), (b) Siasi, Sulu, Philippines (previous address), (c) Santa Barbara, Zamboanga City, Philippines (previous address). Date of birth: 4.11.1963. Place of birth: Arco, Lamitan, Basilan, Philippines. Nationality: Filipino. Other information: (a) Previous location: Arco, Lamitan, Philippines; (b) Member of the Rajah Solaiman Movement; (c) Arrested by the Philippine authorities in November 2006. Detained in the Philippines as of June 2008. (e) Ruben Pestano Lavilla, JR (alias (a) Reuben Lavilla, (b) Sheik Omar, (c) Mile D Lavilla, (d) Reymund Lavilla, (e) Ramo Lavilla, (f) Mike de Lavilla, (g) Abdullah Muddaris, (h) Ali Omar, (i) Omar Lavilla, (j) Omar Labella, (k) So, (l) Eso, (m) Junjun). Title: Sheik. Address: (a) 10th Avenue, Caloocan City, Philippines; (b) Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines (previous). Date of birth: 4.10.1972. Place of birth: Sitio Banga Maiti, Barangay Tranghawan, Lambunao, Iloilo, Philippines. Nationality: Filipino. Passport No: (a) Filipino passport number MM611523 (2004); (b) Filipino passport number EE947317 (2000-2001); (c) Filipino passport number P421967 (1995-1997). Other information: (a) Spiritual leader of the Rajah Solaiman Movement. Associated with Khadafi Abubakar Janjalani and the International Islamic Relief Organisation, Philippines, branch offices; (b) Actively involved in funding and recruitment activities for the Rajah Solaiman Movement; (c) Former chemical engineering student (University of the Philippines Visayas campus) and former overseas Filipino worker in Saudi Arabia; (d) Fugitive as of June 2008. Believed to be hiding outside of the Philippines. (f) Dinno Amor Rosalejos Pareja (alias (a) Johnny Pareja, (b) Khalil Pareja, (c) Mohammad, (d) Akmad, (e) Mighty, (f) Rash) Address: (a) Atimonan, Quezon Province, Philippines, (b) Plaridel Street, Mandaue City, Philippines (previous address). Date of birth: 19.7.1981. Place of birth: Cebu City, Philippines. Nationality: Filipino. Other information: (a) Location (as of 10.12.2007): Cebu City, Philippines. Previous locations: Anahawan, Leyte, Philippines; Sariaya, Quezon, Philippines; Dasmarinas, Cavite, Philippines; (b) Explosives expert; (c) Member of the Rajah Solaiman Movement; (d) The Philippine judicial authority issued a warrant of arrest for him on 5.6.2006. At large as of June 2008. (g) Hilarion Del Rosario Santos III (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Abu Hamsa, (e) Hilarion Santos III, (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi). Title: Amir. Address: (a) 50, Purdue Street, Cubao, Quezon City, Philippines, (b) 17 Camarilla Street, Murphy, Cubao, Quezon City, Philippines (previous address), (c) Barangay Mal-Ong, Anda Pangasinan, Philippines (previous address). Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Other information: (a) Founder and leader of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group. Founder and owner of Fi-Sabilillah Da'awa and Media Foundation Incorporated (FSDMFI) ; (b) Arrested by the Philippine authorities in October 2005; Detained in the Philippines as of June 2008. (h) Angelo Ramirez Trinidad (alias (a) Calib Trinidad, (b) Kalib Trinidad, (c) Abdul Khalil, (d) Abdukahlil, (e) Abu Khalil, (f) Anis). Address: 3111 Ma. Bautista, Punta, Santa Ana, Manila, Philippines. Date of birth: 20.3.1978. Place of birth: Gattaran, Cagayan Province, Philippines. Nationality: Filipino. Other information: (a) Distinguishing marks include scars on both legs; (b) Member of the Rajah Solaiman Movement and associated with the Abu Sayyaf Group and the Jemaah Islamiyah; (c) Bomb-making specialist involved in the manufacturing and use of improvised explosive devices used in terrorist attacks in 2004 and 2005 in the Philippines. Also responsible for the procurement of arms and ammunition for other cells of the Rajah Solaiman Movement and the Abu Sayyaf Group; (d) Arrested by the Philippine authorities on 22.2.2005, and convicted for the crime of multiple murder in October 2005. Detained in the Philippines as of June 2008.